DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Double Patenting	2
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 1/29/21.  Claims 1-20 are currently pending.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 2-9, 11, 2, 12-18, 20 of US Patent 10,909,368 B2 in view of Johnson et al (US 2015/0278640 A1).
Regarding claim 1 of the instant application, claim 1 of US Patent 10,909,368 B2, while teaches a method comprising: wherein the crop indicative image includes at least one image of an image set associated with the geographical region overlaid with indications of crop type classifications determined for particular locations depicted in the at least one image; wherein the crop type classifications determined for the particular locations depicted in the at least one image are determined by: obtaining a plurality of image sets associated with the geographical region and a time period, wherein each image set of the plurality of image sets comprises multi- spectral and time series images that depict a respective particular portion of the geographical region during the time period; predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets; and determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations; wherein determining the crop type classification for each of the particular locations comprises: 42Attorney Docket No.: XCOM-1-73605 in response to determining that the crop types predicted for the respective particular location include a dominant majority predicted crop type, selecting the dominant majority predicted crop type as the crop type classification; and in response to determining that the crop types predicted for the respective particular location does not include a dominant majority predicted crop type: splitting the respective particular location into a plurality of sub-particular locations; and classifying each respective sub-particular location as a respective crop type of the crop types predicted for the particular location, does not teach receiving, by a computing device, input containing one or more search parameters, wherein the one or more search parameters include one or 
Johnson teaches receiving, by a computing device, input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier (see 0005, 0047, 0211, “receiving data for a region of interest that includes growing crops”); and presenting, by the computing device, a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters (see 0005, 0047, 0211, “identify the rows of crops” … “region of interest and categorized as one of a vegetation element indicating that a corresponding pixel of the received image data is associated with vegetation within the region of interest and a non-vegetation element indicating that a corresponding pixel of the received image data is associated with an absence of vegetation within the region of interest”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to modify claim 1 of US Patent 10,909,368 B2 to utilize the aforementioned limitations as taught by Johnson, to ensure high quality, high yielding harvest (see 0003). 
This is an obviousness-type double patenting rejection.
Regarding claims 2-10, the limitations are taught within claims 10, 2-9 of US Patent 10,909,368 B2, respectively.
Regarding claim 11 of the instant application, claim 11 of US Patent 10,909,368 B2, while teaches one or more non-transitory computer-readable storage media comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to: wherein the crop indicative image includes at least one image of an image set associated does not teach receive input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier; and present a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters.
Johnson teaches receive input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier (see 0005, 0047, 0211, “receiving data for a region of interest that includes growing crops”); and present a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters (see 0005, 0047, 0211, “identify the rows of crops” … “region of interest and categorized as one of a vegetation element 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to modify claim 1 of US Patent 10,909,368 B2 to utilize the aforementioned limitations as taught by Johnson, to ensure high quality, high yielding harvest (see 0003). 
Regarding claim 12 of the instant application, claim 2 of US Patent 10,909,368 B2, while teaches a method comprising: wherein the crop indicative image includes at least one image of an image set associated with the geographical region overlaid with indications of crop type classifications determined for particular locations depicted in the at least one image; wherein the crop type classifications determined for the particular locations depicted in the at least one image are determined by: obtaining a plurality of image sets associated with the geographical region and a time period, wherein each image set of the plurality of image sets comprises multi- spectral and time series images that depict a respective particular portion of the geographical region during the time period; predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets; and determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations; wherein predicting the one or more crop types growing in each of the particular locations comprises applying the image set to one or more machine learning systems, wherein the one or more machine learning systems include a convolutional neural network (CNN); and 45Attorney Docket No.: XCOM-1-73605 wherein the one or more machine learning systems are configured to predict the one or more crop types growing in each of the particular locations after supervised training on ground truth data, providing a user interface through which crop type classifications are capable of being manually does not teach one or more non-transitory computer-readable storage media comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to: receive input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier; and present a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters.
Johnson teaches one or more non-transitory computer-readable storage media comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to (see 0011, “computer-readable storage medium with instructions”): receive input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier (see 0005, 0047, 0211, “receiving data for a region of interest that includes growing crops”); and present a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters (see 0005, 0047, 0211, “identify the rows of crops” … “region of interest and categorized as one of a vegetation element indicating that a corresponding pixel of the received image data is associated with vegetation within the region of interest and a non-vegetation element indicating that a corresponding pixel of the received image data is associated with an absence of vegetation within the region of interest”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to modify claim 2 of US Patent 10,909,368 B2 to utilize the aforementioned limitations as taught by Johnson, to ensure high quality, high yielding harvest (see 0003). 

Regarding claim 20 of the instant application, claim 20 of US Patent 10,909,368 B2, while teaches a method comprising: wherein the crop indicative image includes at least one image of an image set associated with the geographical region overlaid with indications of crop type classifications determined for particular locations depicted in the at least one image; wherein the crop type classifications determined for the particular locations depicted in the at least one image are determined by: obtaining a plurality of image sets associated with the geographical region and a time period, wherein each image set of the plurality of image sets comprises multi- spectral and time series images that depict a respective particular portion of the geographical region during the time period; predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets; and determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations; wherein predicting the one or more crop types growing in each of the particular locations comprises applying the image set to one or more machine learning systems, wherein the one or more machine learning systems include a convolutional neural network (CNN); and 45Attorney Docket No.: XCOM-1-73605 wherein the one or more machine learning systems are configured to predict the one or more crop types growing in each of the particular locations after supervised training on ground truth data, present an estimate of a crop yield for each of the particular locations based on the crop type classification determined for the respective particular locations or present guidance regarding crop management practices for each of the particular locations based on the crop type classification determined for the respective particular locations, does not teach one or more non-transitory computer-readable storage media comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to: receive input containing one or more search parameters, wherein 
Johnson teaches one or more non-transitory computer-readable storage media comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to (see 0011, “computer-readable storage medium with instructions”): receive input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier (see 0005, 0047, 0211, “receiving data for a region of interest that includes growing crops”); and present a crop indicative image depicting a portion of a geographical region, wherein the portion of the geographical region is selected based on the one or more search parameters (see 0005, 0047, 0211, “identify the rows of crops” … “region of interest and categorized as one of a vegetation element indicating that a corresponding pixel of the received image data is associated with vegetation within the region of interest and a non-vegetation element indicating that a corresponding pixel of the received image data is associated with an absence of vegetation within the region of interest”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to modify claim 20 of US Patent 10,909,368 B2 to utilize the aforementioned limitations as taught by Johnson, to ensure high quality, high yielding harvest (see 0003). 



Conclusion
Claims 1-20 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666